
	
		IB
		 Union Calendar No. 524
		112th CONGRESS
		2d Session
		H. R. 3851
		[Report No. 112–721, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			January 31, 2012
			Mr. Graves of
			 Missouri introduced the following bill; which was referred to the
			 Committee on Small
			 Business, and in addition to the
			 Committee on Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		
			December 21, 2012
			Additional sponsors: Mr.
			 Chabot, Mr. Mulvaney,
			 Mr. Walsh of Illinois,
			 Mr. West, Mr. Hanna, Mr.
			 Schilling, Mrs. Ellmers,
			 and Ms. Herrera Beutler
			
		
		
			December 21, 2012
			Reported from the
			 Committee on Small
			 Business with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			December 21, 2012
			The Committee on
			 Oversight and Government Reform discharged; committed to the
			 Committee of the Whole House on the State of the Union and ordered to be
			 printed
			For text of introduced bill, see copy of bill as
			 introduced on January 31, 2012
		
		
			
		
		A BILL
		To amend the Small Business Act with
		  respect to Offices of Small and Disadvantaged Business Utilization, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Advocate Act of
			 2012.
		2.Offices of Small and
			 Disadvantaged Business Utilization
			(a)Appointment and
			 position of DirectorSection
			 15(k)(2) of the Small Business Act (15 U.S.C. 644(k)(2)) is amended by striking
			 such agency, and inserting such agency to a position that
			 is a Senior Executive Service position (as such term is defined under section
			 3132(a) of title 5, United States Code), except that, for any agency in which
			 the positions of Chief Acquisition Officer and senior procurement executive (as
			 such terms are defined under section 44(a) of this Act) are not Senior
			 Executive Service positions, the Director of Small and Disadvantaged Business
			 Utilization may be appointed to a position compensated at not less than the
			 minimum rate of basic pay payable for grade GS–15 of the General Schedule under
			 section 5332 of such title (including comparability payments under section 5304
			 of such title);.
			(b)Performance
			 appraisalsSection 15(k)(3) of such Act (15 U.S.C. 644(k)(3)) is
			 amended—
				(1)by striking be
			 responsible only to, and report directly to, the head and inserting
			 shall be responsible only to (including with respect to performance
			 appraisals), and report directly and exclusively to, the head;
			 and
				(2)by striking be
			 responsible only to, and report directly to, such Secretary and
			 inserting be responsible only to (including with respect to performance
			 appraisals), and report directly and exclusively to, such
			 Secretary.
				(c)Small business
			 technical advisersSection
			 15(k)(8)(B) of such Act (15 U.S.C. 644(k)(8)(B)) is amended—
				(1)by striking and 15
			 of this Act, and inserting , 15, and 44 of this Act;;
			 and
				(2)by inserting after of this
			 Act the following: (giving priority in assigning to small
			 business that are in metropolitan statistical areas for which the unemployment
			 rate is higher than the national average unemployment rate for the United
			 States).
				(d)Additional
			 requirementsSection 15(k) of
			 such Act (15 U.S.C. 644(k)) is amended by inserting after paragraph (10) the
			 following:
				
					(11)shall review and advise such agency on any
				decision to convert an activity performed by a small business concern to an
				activity performed by a Federal employee;
					(12)shall provide to the
				Chief Acquisition Officer and senior procurement executive of such agency
				advice and comments on acquisition strategies, market research, and
				justifications related to section 44 of this Act;
					(13)may provide training to
				small business concerns and contract specialists, except that such training may
				only be provided to the extent that the training does not interfere with the
				Director carrying out other responsibilities under this subsection;
					(14)shall carry out
				exclusively the duties enumerated in this Act, and shall, while the Director,
				not hold any other title, position, or responsibility, except as necessary to
				carry out responsibilities under this subsection; and
					(15)shall submit, each fiscal year, to the
				Committee on Small Business of the House of Representatives and the Committee
				on Small Business and Entrepreneurship of the Senate a report
				describing—
						(A)the training provided by
				the Director under paragraph (13) in the most recently completed fiscal
				year;
						(B)the percentage of the
				budget of the Director used for such training in the most recently completed
				fiscal year; and
						(C)the percentage of the
				budget of the Director used for travel in the most recently completed fiscal
				year.
						.
			(e)Requirement of
			 contracting experience for OSDBU DirectorSection 15(k) of the Small Business Act (15
			 U.S.C. 644(k)), as amended by this Act, is further amended, in the matter
			 preceding paragraph (1), by striking who shall and insert the
			 following: , with at least 10 years of experience serving in any
			 combination of the following roles: federal contracting officer, small business
			 technical advisor, contracts administrator for federal government contracts,
			 attorney specializing in federal procurement law, small business liaison
			 officer, officer or employee who managed federal government contracts for a
			 small business, or individual whose primary responsibilities were for the
			 functions and duties of section 8, 15 or 44 of this Act. Such officer or
			 employee.
			(f)Technical
			 amendmentsSection 15(k) of
			 such Act (15 U.S.C. 644(k)), as amended, is further amended—
				(1)in paragraph (1)—
					(A)by striking be
			 known and inserting shall be known; and
					(B)by striking such
			 agency, and inserting such agency;;
					(2)in paragraph (2) by
			 striking be appointed by and inserting shall be appointed
			 by;
				(3)in paragraph (3)—
					(A)by striking
			 director and inserting Director; and
					(B)by striking
			 Secretary's designee, and inserting Secretary's
			 designee;;
					(4)in paragraph (4)—
					(A)by striking be
			 responsible and inserting shall be responsible;
			 and
					(B)by striking such
			 agency, and inserting such agency;;
					(5)in paragraph (5) by
			 striking identify proposed and inserting shall identify
			 proposed;
				(6)in paragraph (6) by
			 striking assist small and inserting shall assist
			 small;
				(7)in paragraph (7)—
					(A)by striking have
			 supervisory and inserting shall have supervisory;
			 and
					(B)by striking this
			 Act, and inserting this Act;;
					(8)in paragraph (8)—
					(A)by striking assign
			 a and inserting shall assign a; and
					(B)in subparagraph (A), by striking the
			 activity, and and inserting the activity; and;
					(9)in paragraph (9)—
					(A)by striking
			 cooperate, and and inserting shall cooperate,
			 and; and
					(B)by striking
			 subsection, and and inserting subsection;;
			 and
					(10)in paragraph
			 (10)—
					(A)by striking make
			 recommendations and inserting shall make
			 recommendations;
					(B)by striking
			 subsection (a), or section and inserting subsection (a),
			 section;
					(C)by striking Act or
			 section 2323 and inserting Act, or section 2323;
					(D)by striking Code.
			 Such recommendations shall and inserting Code, which
			 shall; and
					(E)by striking
			 contract file. and inserting contract
			 file;.
					3.Small Business
			 Procurement Advisory Council
			(a)DutiesSection 7104(b) of the Federal Acquisition
			 Streamlining Act of 1994 (15 U.S.C. 644 note) is amended—
				(1)in paragraph (1) by
			 striking and at the end;
				(2)in paragraph (2) by
			 striking authorities. and inserting authorities;;
			 and
				(3)by adding at the end the
			 following:
					
						(3)to conduct reviews of each Office of Small
				and Disadvantaged Business Utilization established under section 15(k) of the
				Small Business Act (15 U.S.C. 644(k)) to determine the compliance of each
				Office with requirements under such section;
						(4)to identify best
				practices for maximizing small business utilization in Federal contracting that
				may be implemented by Federal agencies having procurement powers; and
						(5)to submit, annually, to
				the Committee on Small Business of the House of Representatives and the
				Committee on Small Business and Entrepreneurship of the Senate a report
				describing—
							(A)the comments submitted
				under paragraph (2) during the 1-year period ending on the date on which the
				report is submitted, including any outcomes related to the comments;
							(B)the results of reviews
				conducted under paragraph (3) during such 1-year period; and
							(C)best practices identified
				under paragraph (4) during such 1-year
				period.
							.
				(b)MembershipSection 7104(c)(3) of such Act (15 U.S.C.
			 644 note) is amended by striking (established under section 15(k) of the
			 Small Business Act (15 U.S.C. 644(k)).
			(c)ChairmanSection 7104(d) of such Act (15 U.S.C. 644
			 note) is amended by inserting after Small Business
			 Administration the following: (or the designee of the
			 Administrator).
			
	
		December 21, 2012
		Reported from the
		  Committee on Small
		  Business with an amendment
		December 21, 2012
		The Committee on
		  Oversight and Government Reform discharged; committed to the
		  Committee of the Whole House on the State of the Union and ordered to be
		  printed
	
